Citation Nr: 1036860	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for chronic low back pain; and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for flat feet; and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the benefits 
sought on appeal.  The appellant submitted a Notice of 
Disagreement with this determination in September 2007 and timely 
perfected his appeal in June 2008.

In December 2008, the appellant presented sworn testimony during 
a personal hearing in North Little Rock, Arkansas, which was 
chaired by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

To establish jurisdiction over these issues, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.





REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the benefits sought on 
appeal.

The Board notes that additional medical evidence was submitted by 
the appellant, received at the Board, in May 2009.  
Unfortunately, the appellant and/or his representative neglected 
to indicate whether he wished to waive agency of original 
jurisdiction (AOJ) consideration of this evidence.  Accordingly, 
the Board has no choice but to remand this evidence for AMC/AOJ 
review.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/AOJ must readjudicate the 
appellant's claims, considering all of the 
evidence submitted to VA following the May 
2008 Statement of the Case.

2.  If the claims remain denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have been 
afforded an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).


